 

 

Exhibit 10.1

June 7, 2019

RE: Sheldon L. Bruha

﻿

Dear Sheldon,

﻿

On behalf of the Board of Directors of Frontier Communications Corporation (the
“Company”), I am pleased to confirm the terms of your promotion effective June
3, 2019 to the position of Executive Vice President, Chief Financial Officer,
continuing to report to Dan McCarthy, EVP, President and Chief Executive
Officer.  

Your executive compensation program includes four principle components:

1)



Annual base salary of $550,000 (less applicable taxes) paid on a semi-monthly
basis. 

﻿

2)



Cash bonus under the Frontier Bonus Plan (“FBP”) with an annual target incentive
of 100% of your annual base salary (initially $550,000).  The actual award will
be paid out based on Company and individual performance. 

﻿

·



In 2019, the FBP payouts are based on quarterly results (in which the target
bonus is one-quarter of your annual target, initially $137,500).  As such, you
will be eligible to receive a quarterly bonus based on your new base salary and
bonus target percent beginning with the second quarter in 2019.  For any 2019
payouts, this award is subject to a recapture provision such that, if you leave
voluntarily or involuntarily for cause from now up until the earlier of the
fourth quarter bonus payout or March 15, 2020, you will have to repay any awards
paid for the second, third and fourth quarters of 2019 to the Company according
to the provisions detailed in the Recapture Agreement as shown on Exhibit 1.

﻿

3)



Restricted Stock/Cash Awards.  The annual target for your position is currently
$900,000.  This award is typically granted as restricted cash that vest in three
equal annual installments (33.3% per year), commencing one year from the date of
grant subject to continued employment and all other provisions of the grant
agreement.  Annual grants are generally made in Mid-February of each year with
the next grant date anticipated to be in February of 2020.  Frontier and its
Board reserve the right to modify or discontinue the grants of restricted stock.

﻿

·



For 2019, you will be awarded a $550,000 Retention Award to be paid up-front in
cash shortly after receipt of your fully executed Recapture Agreement in Exhibit
1.  This Retention Award is subject to recapture provisions such that, if you
leave voluntarily or involuntarily for cause from now until February 12, 2022,
you will have to repay all or a portion of the award to the Company according to
the provisions detailed in the Recapture Agreement as shown on Exhibit 1.   

﻿

4)



Long-Term Performance Awards under Frontier’s Long-Term Incentive Plan (the
“LTIP”), with an annual performance target valued at $600,000. The LTIP target
is an annual grant that is typically paid out based on Frontier’s performance
over a three-year period (initially, 2020-2022). You will earn performance
awards at the end of each three-year period based on Frontier’s performance over
the three-year measurement period on the metrics for that award subject to
continued employment and all other provisions of the grant agreement. Frontier
and its Board reserve the right to modify or discontinue the grants of Long-Term
Performance Awards.

﻿



Page 1 of 13

 

--------------------------------------------------------------------------------

 

 

 

·



For 2019, you will be awarded a Performance Retention Award (“PRA”) Target of
$150,000 per quarter beginning in the second quarter of 2019 for a total target
for the second, third and fourth quarters in 2019 of $450,000.  Any payouts will
be in cash and based on quarterly goals and performance in the same manner and
with the same metrics as your 2019 FBP Incentive. The PRA is subject to a
recapture provision such that, if you leave voluntarily or involuntarily for
cause from now until February 12, 2022, you will have to repay all or a portion
of the award to the Company according to the provisions detailed in the
Recapture Agreement as shown on Exhibit 1.

﻿

As part of this promotion, you will also be awarded a one-time grant of 100,000
restricted shares of stock, on June 6, 2019.  Restricted shares of common stock
will vest in three equal annual installments (33.3% per year), commencing one
year from the date of grant subject to continued employment and all other
provisions of the grant agreement.

﻿

Your original Non-Disclosure Agreement dated November 27, 2017 continues to
apply.

﻿

As a member of our Senior Leadership Team (SLT), you are also eligible to
receive severance in the case of involuntary termination not for cause or
voluntary termination for good reason in the amount and form as the other
members of the SLT and as shown in Exhibit 2.

﻿

Frontier reserves the right to implement or discontinue executive compensation
plans at its own discretion. Eligibility for any given plan does not guarantee
award values since Frontier’s Executive Compensation Program is based on
performance of Frontier and the executive. Further, awards are subject to the
terms and conditions of Frontier’s compensation plans.

﻿

This offer is not an express or implied contract, promise or guarantee of
employment, of any particular position, or of any particular term or condition
of employment. Your employment by Frontier is at will and is subject to the
conditions set forth in Frontier’s Code of Conduct as well as all other Frontier
policies and plans and applicable Federal, State and local laws.

Congratulations on your promotion.    To acknowledge your acceptance of this
offer, please sign the bottom of this offer letter and email a scanned copy back
to the Compensation team.  Please return the original signed offer letter as
soon as convenient.

﻿

Sincerely,

Picture 3 [ftr-20190630xex10_1g002.jpg]

Elisa Bannon-Jones

EVP, Chief Human Resources Officer

Frontier Communications Corporation

﻿

﻿

﻿





Page 2 of 13

 

--------------------------------------------------------------------------------

 

 

 



Acceptance of Offer

By signing below, I hereby agree to the provisions of this letter.  I understand
that I will continue to be an at-will employee and I will not have a contract of
employment with the Company for a specified period of time.  I further agree to
abide by policies and procedures established by the Company.  I understand and
agree that my signature below represents that I understand the terms outlined
above and attached in Exhibits 1 and 2 and also signifies my willingness to
abide by said terms both during and after my employment as may be
applicable.  Additionally, by signing below, I hereby represent that I am not
subject to any contractual restriction(s) with any current or former employer,
or any other entity, that would prevent me from accepting this offer of
employment without actual or possible breach of such contractual restriction(s).

﻿

﻿

﻿

/s/ Sheldon L. Bruha_____________________ _June 7, 2019________________

Sheldon L. BruhaDate





Page 3 of 13

 

--------------------------------------------------------------------------------

 

 

 



Exhibit 1

﻿

Recapture Agreement 

2019 Frontier Bonus Plan (FBP), Performance Retention Award (PRA) and

Retention Award

﻿

This agreement is made as of June 6, 2019 (“Date of Award”) between Frontier
Communications Corporation, a Delaware corporation (the “Company”) and Sheldon
L. Bruha (the “Grantee”). The Company and the Grantee agree as follows:

﻿

1.



FBP Awards.  Notwithstanding anything in the Frontier Bonus Plan to the
contrary, the Grantee agrees to repay to the Company any payments that have been
received by the Grantee for the second and third quarter performance during 2019
if the Grantee leaves voluntarily for any reason or involuntarily for Cause as
defined in Section 5 below, in either case, before the earlier of March 15, 2020
or the payout of the fourth quarter 2019 bonus.  If the repayment is made during
2019, the Company will adjust the Grantee’s final W-2 to reflect that the
payments were not made.  If the repayment is made in 2020, the repayment will be
made on an after-tax basis, so that you will repay the applicable portion of
only your net, post-tax award.

﻿

2.



Performance Retention Award (PRA). The Performance Retention Award can be earned
based on quarterly goals and performance in the same manner and with the same
metrics as your 2019 FBP Incentive. Notwithstanding anything in the following
sentence to the contrary, the Committee has implemented a recapture provision on
this Award such that if you leave voluntarily for any reason or involuntarily
for Cause, in either case, before the earlier of March 15, 2020 or the fourth
quarter 2019 payment, if any, you must repay to the Company the sum of all 2019
PRA payouts you have received during the year.  Further, you must repay to the
Company 2/3rd or 1/3rd of the Award if you leave voluntarily for any reason or
involuntarily for Cause, in either case, between February 13, 2020 and February
12, 2021 (2/3 repayment) or February 13, 2021 and February 12, 2022 (1/3
repayment) as the case may be.  If the repayment is made during 2019, the
Company will adjust the Grantee’s final W-2 to reflect that the payments were
not made.  If the repayment is made in 2020 or later, the repayment will be made
on an after-tax basis, so that you will repay the applicable portion of only
your net, post-tax award.

﻿

3.



The Retention Award. The Retention Award will be fully paid to you shortly after
the Company receives this fully executed Recapture Agreement from you. The
Committee has implemented a recapture provision on this Award such that if you
leave voluntarily for any reason or involuntarily for Cause, in either case,
prior to February 12, 2020 you must repay to the Company the full Award
value.  Further, you must repay to the Company 2/3rd or 1/3rd of the Award if
you leave voluntarily for any reason or involuntarily for Cause, in either case,
between February 13, 2020 and February 12, 2021 (2/3 repayment) or February 13,
2021 and February 12, 2022 (1/3 repayment) as the case may be.  If the repayment
is made during 2019 the Company will adjust the Grantee’s final W-2 to reflect
that the payments were not made.  If the repayment is made in 2020 or later, the
repayment will be made on an after-tax basis, so that you will repay the
applicable portion of only your net, post-tax award.

﻿

4.



Tax Withholding.  The Company may withhold from any and all amounts payable to
you such federal, state and local taxes as the Company determines in its sole
discretion may be required.

﻿

5.



Cause. “Cause” means your (a) willful and continued failure (other than as a
result of physical or mental illness or injury) to perform your material duties
to the Company or its subsidiaries which continues beyond 10 days after a
written demand for substantial performance is delivered to you by the Company,
which demand shall identify and describe each failure with sufficient
specificity to allow you to respond,



Page 4 of 13

 

--------------------------------------------------------------------------------

 

 

 

(b) willful or intentional conduct, including but not limited to Misconduct,
that causes material and demonstrable injury, monetary or otherwise, to the
Company or conviction of, or a plea of nolo contendere to, a crime constituting
(i) a felony under the laws of the United States or any State thereof, or (ii) a
misdemeanor involving moral turpitude. For these purposes, no act or failure to
act on your part shall be considered “willful” or “intentional” unless it is
done or omitted to be done by you in bad faith and without reasonable belief
that your action or inaction was in the best interests of the Company. Any act
or failure to act based upon authority given pursuant to a resolution duly
adopted by the Board of Directors or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by you
in good faith and in the best interests of the Company.

﻿

“Misconduct” means any of the following, as determined by the Committee in good
faith: (i) violating any agreement between the Company and the Grantee,
including but not limited to a violation relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensors or contractors, or the performance of
competitive services; (ii) competing with the company by working for, managing,
operating, controlling or participating in the ownership, operation or control
of, any company or entity which provides telephone, Internet or video products
or services, (iii) violating the Company’s Code of Business Conduct and Ethics;
(iv) making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant to a Company policy; (v)
improperly disclosing or otherwise misusing any confidential information
regarding the Company; (vi) unlawful trading in the Company’s securities or of
another company based on information gained as a result of the Grantee’s
employment or other relationship with the Company; (vii) engaging in any act
which is considered to be contrary to the best interests of the Company,
including but not limited to recruiting or soliciting employees of the Company;
or (viii) commission of a felony or other serious crime; or (ix) engaging in any
activity which constitutes gross misconduct including, but not limited to,
sexual harassment.

﻿

6.



Death and Disability.  In the event of the Death or Disability of a Grantee
during any or all of the recapture periods, any potential amounts to be
recaptured will be forgiven.  For purposes of this section, Disability is
defined as becoming eligible for Long-Term Disability payments under the
Company’s Long-Term Disability program. 

﻿

﻿

Acceptance

By signing below, I hereby agree to the provisions of this agreement.  I
understand that I will not have a contract of employment with the Company for a
specific period of time.  I further agree to abide by the policies and
procedures established by the Company.

﻿

﻿

﻿

_____________________________ ___________________

Sheldon L. BruhaDate 





Page 5 of 13

 

--------------------------------------------------------------------------------

 

 

 



Exhibit 2

Severance Agreement

﻿

June __, 2019

 

Sheldon L. Bruha

Chief Financial Officer

Frontier Communication Corporation

Dear Sheldon:

Frontier Communications Corporation has implemented a new severance arrangement
reflecting changes in our compensation programs over the past few years.  As
further detailed below, the severance arrangement that is reflected in this
letter agreement (“Agreement”) fully replaces any previous severance
arrangements you may have with the Company.

Upon your termination of employment with the Company, the Company will provide
you with severance benefits pursuant to this agreement.

Your employment with the Company may be terminated by you or the Company for any
reason upon 60 days advance notice (30 days advance notice in the event you
resign for “Good Reason” or “CIC Good Reason” as defined below).

For each termination scenario below, you will be entitled to receive: (i) your
base salary through the date of termination, (ii) any cash incentive earned for
a previously completed performance period that has not yet been paid as of the
date of termination, (iii) your accrued but unpaid vacation, and (iv) an amount
equal to 3 months of medical coverage with the same subsidy you are receiving as
an active employee.  Other key elements are shown below, with detail regarding
payment provided later in this Agreement.

·



Without Cause or for Good Reason:  If the Company terminates your employment
without Cause (as defined in Appendix A) or you resign your employment for Good
Reason (as defined in Appendix A), you will be entitled to receive:

﻿

·



Periodic severance payments (with the same timing of regular salary payment
intervals) totaling to one times your annual Base Salary in effect on the date
of your employment termination.

·



Full vesting of the 2017 and 2018 outstanding unvested restricted stock awards;

·



Full vesting of 2017 and 2018 outstanding unvested long-term incentive program
awards, calculated based on actual achievement with respect to the applicable
performance goals

·



The 2019 cash-based Retention Award repayment provisions will be forgiven and,
as such, no repayment of awards will be required;

·



The 2019 cash-based Performance Retention Award repayment provisions will be
forgiven and, as such, no repayment of awards will be required; and,

·



The treatment of any future awards will be documented in those grant agreements.

﻿

·



Without Cause or for CIC Good Reason Post-CIC:  If, within one year following
the date of a change in control (as defined in our Equity Plan), the Company
terminates your employment without Cause, or if you resign your employment for
CIC Good Reason (as defined in Appendix A), or such a termination or resignation
occurs within the six-month period preceding a change in control and is related
to the change in control, you will be entitled to receive the following as of
the later of your termination of employment date or the date of the change in
control:

﻿

·



A lump sum severance payment equal to two times the sum of (i) your annual Base
Salary in effect on the date of your employment termination (or, if greater, at
the time of the material decrease in your Base Salary that constitutes CIC Good
Reason for your resignation), and (ii) your target Annual Bonus for the calendar



Page 6 of 13

 

--------------------------------------------------------------------------------

 

 

 

year of your termination of employment (or, if greater, at the time of the
material decrease in your target Annual Bonus that constitutes CIC Good Reason
for your resignation);

·



Full vesting of the 2017 and 2018 outstanding unvested restricted stock awards;

·



Full vesting of 2017 and 2018 outstanding unvested long-term incentive program
awards, calculated based on actual achievement with respect to the applicable
performance goals

·



The 2019 cash-based Retention Award repayment provisions will be forgiven and,
as such, no repayment of awards will be required;

·



The 2019 cash-based Performance Retention Award repayment provisions will be
forgiven and, as such, no repayment of awards will be required; and,

·



The treatment of any future awards will be documented in those grant agreements.

﻿

·



You must sign and not revoke a release of claims by the applicable deadline as a
condition to receipt of the severance benefits (other than Base Salary earned
through the date of termination and accrued but unpaid vacation).  The
applicable deadline shall be 52 days after your termination of employment date
(or in the case of severance related to a change in control, 52 days after the
later of your termination employment date or the date of the change in control).

﻿

·



The benefits hereunder are designed so that the payments described above are
either exempt from Section 409A of the Code, or are paid in compliance with
Section 409A and the related Department of Treasury guidance (including but not
limited to the six-month delay for payments to “specified employees” triggered
by separation from service).

   

If you resign your employment without Good Reason or CIC Good Reason or the
Company terminates your employment for Cause, you will be entitled to receive
only the following: (i) your base salary through the date of termination, (ii)
any annual cash incentive earned for a previously completed performance period
that has not yet been paid as of the date of termination, and (iii) your accrued
but unpaid vacation.  The Company shall not be obligated to provide any advance
notice to you in the event it terminates your employment for Cause.

 

Indemnification 

 

While employed pursuant to this agreement (and subsequently with respect to the
period during which you were so employed), you shall be indemnified by the
Company to the fullest extent permitted by its charter, by-laws or the terms of
any insurance or other indemnity policy applicable to officers or directors of
the Company (including any rights to advances or reimbursement of legal fees
thereunder, but excluding indemnification for any violation of the Company’s
code of conduct or Security and Exchange Commission requirements if it is a
material violation, or if applicable law bars indemnification without regard to
materiality).   The Company's obligation under this paragraph shall survive any
termination of your employment or this Agreement.

 

Non-Competition/Non-Solicitation/Non-Disparagement 

 

You acknowledge and recognize the highly competitive nature of the businesses of
the Company and its affiliates and accordingly agree that, while employed by the
Company and for a period of one year following any termination of your
employment with the Company (the “Restricted Period”), you will not, whether on
your own behalf or on behalf of or in conjunction with any person, firm,
partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”),

﻿

·



Directly or indirectly engage in any business that directly or indirectly
competes in any material way with the primary business of the Company:

﻿

·



Solicit or encourage any employee of the Company or its affiliates to leave the
employment of the Company or its affiliates; or

﻿

·



Hire any such employee who was employed by the Company or its affiliates as of
the date of your termination of employment with the Company or who left the
employment of the Company or its affiliates coincident with, or within one year
prior to or after, the termination of your employment with the Company.

 

You shall not at any time issue any press release or make any public statement
about the Company or any director, officer, employee, successor, parent,
subsidiary or agent or representative of, or attorney to the Company (any of the
foregoing, a “Company Affiliate”) regarding (i) any of the foregoing’s financial
status, business, services, business methods,



Page 7 of 13

 

--------------------------------------------------------------------------------

 

 

 

compliance with laws, or ethics or otherwise, or (ii) regarding Company
personnel, directors, officers, employees, attorneys, agents, that, in either
case, is intended or reasonably likely to disparage the Company or any Company
Affiliate, or otherwise degrade any Company Affiliate’s reputation in the
business, industry or legal community in which any such Company Affiliate
operates, and the Company shall not at any time (either by official Company
action or through a director of the Company or an executive who is a senior vice
president or above) issue any press release or make any public statement about
you or your spouse that is intended or reasonably likely to disparage your
reputation in the business, industry or legal community or otherwise degrade you
or your spouse’s reputation or standing in their community; provided, that, you
and the Company shall be permitted to (a) make any statement that is required by
applicable securities or other laws to be included in a filing or disclosure
document, subject to prior notice to the other thereof, and (b) defend your or
itself against any statement made by the other party (including those made by
any Company Affiliate or by any person affiliated with you or your spouse) that
is intended or reasonably likely to disparage or otherwise degrade that party’s
reputation, but only if there is a reasonable belief that the statements made in
such defense are not false statements, (c) while employed as an officer of the
Company, make any statement that you determine in good faith is necessary or
appropriate to the discharge of your duties as an officer of the Company, and
(d) provide truthful testimony in any legal proceeding.

 

It is expressly understood and agreed that although you and the Company consider
the restrictions contained in this Agreement to be reasonable, if a final
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against you, the provisions of this Agreement shall
not be rendered void but shall be deemed amended to apply as to such maximum
time and territory and to such maximum extent as such court may judicially
determine or indicate to be enforceable.  Alternatively, if any court of
competent jurisdiction finds that any restriction contained in this Agreement is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

You acknowledge and agree that the remedies at law for a breach or threatened
breach of any of the provisions of this Agreement that appear under the
“Non-Competition/Non-Solicitation/Non-Disparagement” heading above would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach.  In recognition of this fact, you agree that, in
the event of such a breach or threatened breach, in addition to any remedies at
law, the Company, without posting any bond, shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.  In addition, in the event of an alleged
breach of this section by the Company, you shall not be required to post a bond
in order to seek equitable relief or any other equitable remedy.

The foregoing provisions of this Agreement under the
“Non-Competition/Non-Solicitation/Non-Disparagement” heading above will survive
the termination of your employment with the Company for any reason.

 

Arbitration

 

Except for the rights to seek specific performance provided above, any other
dispute arising out of or asserting breach of this Agreement, or any statutory
or common law claim by you relating to your employment under this Agreement or
the termination thereof (including any tort or discrimination claim), shall be
exclusively resolved by binding statutory arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association.
Such arbitration process shall take place in Connecticut. A court of competent
jurisdiction may enter judgment upon the arbitrator's award. All costs and
expenses of arbitration (including fees and disbursements of counsel) shall be
borne by the respective party incurring such costs and expenses, unless the
arbitrator shall award costs and expenses to the prevailing party in such
arbitration.

﻿

﻿

Amendment 

 

The Committee may amend any term or provision of this Agreement with 12 months’
advance notice to you. This amendment right allows the Committee to ensure that
your overall compensation, the current mix and weighting of compensation
components, and the other terms of your employment are adjusted to reflect all
of the relevant factors. These factors include, for example, changes in peer
group practices, changes in institutional shareholder expectations, other
external factors, and developments at the Company.  In addition, the Committee
shall also have the right to amend any term or provision of this Agreement, with
less than 12-months’ notice, to the extent that the Committee determines that
the change is required by applicable law and that the time when the change is
required does not permit 12 months’ notice.  In



Page 8 of 13

 

--------------------------------------------------------------------------------

 

 

 

this case, the Committee will act reasonably, to the extent possible, to
minimize the change and to hold you harmless in the aggregate.  In the event
that it is necessary to materially reduce compensation on a Company-wide basis,
the Committee is entitled to reduce your compensation on the same basis as
compensation is reduced for other senior executives, with less than 12-months’
notice.

 

Governing Law    

 

This Agreement will be governed by and construed in accordance with the laws of
the State of Connecticut, without regard to conflicts of laws principles
thereof.

 

Entire Agreement and Successors 

 

This Agreement contains the entire understanding of the parties with respect to
your potential severance benefits from the Company.  There are no restrictions,
agreements, promises, warranties, covenants or undertakings between the parties
with respect to the subject matter herein other than those expressly set forth
herein.  In addition, this Agreement supersedes entirely any previous severance
arrangements between you and the Company.  Further, you expressly acknowledge
and agree that this supersession applies without condition, including (without
limitation) if you did not receive 12-months’ advance notice in accordance with
your February 25, 2015 letter agreement with the Company.  Subject to the
Company’s amendment right described above, this Agreement may not be altered,
modified or amended except by written instrument signed by the parties hereto.

 

This Agreement shall inure to the benefit of and be binding upon (i) the Company
and its subsidiaries, and (ii) you and any personal or legal representatives,
executors, administrators, successors, assigns, heirs, distributees, devisees
and legatees. Further, the Company will require any successor (whether, direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  As used in this Agreement, “Company” shall mean the Company
and any successor to its business and/or assets which is required by this
successor provision to assume and agree to perform this Agreement or which
otherwise assumes and agrees to perform this Agreement; provided, however, in
the event that any successor, as described above, agrees to assume this
Agreement in accordance with the preceding sentence, as of the date such
successor so assumes this Agreement, the Company shall cease to be liable for
any of the obligations contained in this Agreement.

Withholding Taxes 

The Company may withhold from any amount payable under this Agreement such
Federal, state and local taxes as may be required to be withheld pursuant to any
applicable law or regulation.

Section 409A 

This Agreement will be construed and administered to preserve the exemption from
Section 409A of the Code, and the Department of Treasury guidance thereunder
(collectively, “Section 409A”) of each payment pursuant to this Agreement that
qualifies as a short-term deferral under Section 409A or otherwise qualifies for
exemption from Section 409A.  With respect to other amounts payable pursuant to
this Agreement that are subject to Section 409A, it is intended, and this
Agreement will be so construed, that any such amounts and the Company’s and your
exercise of authority or discretion under this Letter will comply with the
provisions of Section 409A, so as not to subject you to the payment of interest
and additional tax that may be imposed under Section 409A.  For this purpose,
and except as otherwise provided below under this heading, each payment of
continued Base Salary severance pay shall be paid at regular intervals in
accordance with the Company’s standard payroll practices for the payment of base
salary to executives, and each such payment and each payment of any other
amounts shall be deemed a separate payment for purposes of Section 409A.

﻿

Accordingly, each payment of continued Base Salary severance pay and any single
lump payment of severance pay that is payable and paid by March 15th of the year
following your termination of employment (or in the case of payments related to
a change in control, March 15th of the year following the later of your
termination date or the date of the change in control) is intended to be exempt
from Section 409A as a short-term deferral.  In addition, each payment of
continued Base Salary severance pay that is not exempt from Section 409A under
the prior payment and that is also not part of the first six months of continued
Base Salary severance pay, is intended to be exempt from Section 409A to the
maximum extent possible, under the exemption for separation pay in Treas. Reg. §
1.409A-1(b)(9)(iii).  Any remaining continued Base



Page 9 of 13

 

--------------------------------------------------------------------------------

 

 

 

Salary severance pay shall comply with the Section 409A payment rules.  For this
purpose, the Section 409A payment rules require that, when this Agreement
provides for payment upon your termination of employment, (i) this Agreement
shall be understood to require payment upon your “separation from service”
within the meaning of Section 409A, and (ii) if you are a “specified employee”
on the date of your termination of employment, payment shall not be made earlier
than six months after such termination of employment (provided that if you die
after the date of the termination of employment but before payment has been
made, payment will be made to your estate without regard to such six-month
delay).  The group of “specified employees” shall be determined in
accordance with the Company’s then generally applicable rules for determining
specified employees in accordance with Section 409A. Otherwise, such payments
shall comply by being paid at the regular payment interval, as scheduled. 

﻿

Similarly, all equity awards subject to this Agreement that may be exempt from
Section 409A shall be exempt, and to the extent not exempt shall be paid in
accordance with Section 409A based on the terms of the applicable award
agreements and the Equity Plan.       

   

To the extent that any expense reimbursement provided for by this Agreement does
not qualify for exclusion from Federal income taxation, the Company will make
the reimbursement only if you incur the corresponding expense during your
employment with the Company (or, for legal expenses subject to reimbursement
under the “Legal Fees” heading above, during calendar year 2019) and submit the
request for reimbursement to the Company no later than three months prior to the
last day of the calendar year following the calendar year in which you incur the
expense so that the Company can make the reimbursement on or before the last day
of the calendar year following the calendar year in which you incur the expense;
the amount of expenses eligible for reimbursement during a calendar year will
not affect the amount of expenses eligible for reimbursement in another calendar
year; and your right to reimbursement is not subject to liquidation or exchange
for another benefit from the Company.

   

Payments of continued Base Salary severance pay that are payable based on your
death, your termination of employment or the date of a change in control shall
commence within 30 days of the date of death, termination or change in control
(as applicable) and, as necessary, shall then be paid retroactively back to the
first payroll date following the date of death, termination or change in
control.  Notwithstanding the preceding sentence, no payment shall be made until
the required release has been received (and any revocation period has expired),
and to the extent any payment related to termination of employment is subject to
a required six-month delay, such six-month delay shall apply.  Once the release
requirement is met or the six-month delay is completed, payment shall be made
retroactively back to the first payroll date following the termination of
employment.    

   

Acknowledgment and Acceptance

Please do not hesitate to contact me with any questions regarding this Severance
Agreement.  To acknowledge your acceptance of this program, please sign the
bottom of this Agreement and email a complete scanned copy back to me directly,
which you agree is valid and binding just like the signed original. 

Sincerely,

   

/s/ Elisa Bannon-Jones

   

Elisa Bannon-Jones

Chief Human Resources Officer

Frontier Communications Corporation





Page 10 of 13

 

--------------------------------------------------------------------------------

 

 

 

Acceptance

By signing below, I hereby agree to the provisions of this Agreement. I
understand that I will not have a contract of employment with the Company for a
specified period of time.  I further agree to abide by policies and procedures
established by the Company.

   

﻿

________________________________________                   ________________________

Sheldon L. Bruha   Date                    

﻿





Page 11 of 13

 

--------------------------------------------------------------------------------

 

 

 



Appendix A

The following are definitions for purposes of this Agreement.

“Cause” means your:

   

·



Willful and continued failure (other than as a result of physical or mental
illness or injury) to perform your material duties to the Company or its
subsidiaries which continues beyond 10 days after a written demand for
substantial performance is delivered to you by the Company, which demand shall
identify and describe such failure with sufficient specificity to allow you to
respond;

﻿

·



Willful or intentional conduct that causes material and demonstrable injury,
monetarily or otherwise, to the Company;

﻿

·



Conviction of, or a plea of guilty or nolo contendere to, a crime constituting a
felony under the laws of the United States or any state thereof, or a
misdemeanor involving moral turpitude; or

﻿

·



A material violation of the Company’s code of conduct (“Misconduct”), subject to
reasonable notice and opportunity to cure (if curable, without being
inconsistent with the interests of the Company, as reasonably determined in good
faith by the Board).

﻿

“Misconduct” means any of the following, as determined by the Compensation
Committee in good faith:

·



Violating any agreement between the Company and you, including but not limited
to a violation relating to the disclosure of confidential information or trade
secrets, the solicitation of employees, customers, suppliers, licensors or
contractors, or the performance of competitive services;

﻿

·



Competing with the company by working for, managing, operating, controlling or
participating in the ownership, operation or control of, any company or entity
which provides telephone, Internet or video products or services,

﻿

·



Violating the Company’s Code of Business Conduct and Ethics;

﻿

·



Making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant to a Company policy;

﻿

·



Improperly disclosing or otherwise misusing any confidential information
regarding the Company;

﻿

·



Unlawful trading in the Company’s securities or of another company based on
information gained as a result of your employment or other relationship with the
Company;

﻿

·



Engaging in any act which is considered to be contrary to the best interests of
the Company, including but not limited to recruiting or soliciting employees of
the Company; 

﻿

·



Commission of a felony or other serious crime; or

 

·



Engaging in any activity which constitutes gross misconduct including, but not
limited to, sexual harassment.

﻿

“Good Reason” means:

   

·



The material failure of the Company to pay or cause to be paid your Base Salary
or Annual Bonus;

﻿

·



Any substantial and continuing diminution in your position, authority or
responsibilities in effect immediately prior to such diminution, including a
requirement that you report to a corporate officer or an employee instead of
reporting directly to the Board;

﻿



Page 12 of 13

 

--------------------------------------------------------------------------------

 

 

 

·



A relocation of your principal office location of more than 50 miles from the
Company’s Norwalk, Connecticut headquarters or a relocation of your principal
office location of a shorter distance that the Committee determines causes you
material hardship; or

﻿

·



A material decrease by the Company of your Base Salary or target Annual Bonus in
effect immediately prior to such decrease that is sufficient to be treated as an
involuntary termination under Treasury Regulation § 1.409A-1(n)(2) (other than a
decrease pursuant to an amendment that does not require 12-months’ notice).  

﻿

In addition to the above definition of “Good Reason”, for the purposes of “CIC
Good Reason”, the following conditions shall also be conditions that constitute
“Good Reason”:

﻿

·



A material decrease in your aggregate employee benefits that is sufficient to be
treated as an involuntary termination under Treasury Regulation §
1.409A-1(n)(2);

﻿

·



A material diminution in your reporting relationships, duties or
responsibilities, including, without limitation, ceasing to be a chief executive
officer who reports directly to the board of directors of a public company; or

﻿

·



A successor to the Company failing to expressly assume this severance pay
arrangement.

﻿

Notwithstanding the foregoing, in connection with a resignation for either “Good
Reason” or “CIC Good Reason”, your resignation will only qualify as being for
“Good Reason” or for “CIC Good Reason” (as applicable) if:

﻿

·



Within 90 days of the initial existence of a condition listed above, you provide
notice to the Company of the existence of a supposedly qualifying condition and
the related circumstances that cause it to qualify, and

·



Within 30 days after such notice the Company does not remedy the condition.



Page 13 of 13

 

--------------------------------------------------------------------------------